Citation Nr: 0929347	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-06 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for headaches as secondary 
to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran served in the Army National Guard, which included 
a period of active duty for training (ACDUTRA) from February 
to August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 


FINDING OF FACT

There is no competent medical evidence of a headache disorder 
during service or for years thereafter, nor is there 
competent evidence that any current headache disorder is 
causally or etiologically related to the service-connected 
tinnitus.


CONCLUSION OF LAW

Service connection for a headache disorder, to include as 
secondary to service-connected tinnitus, is denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310(2008); 38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2006, before the AOJ's initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the Veteran was apprised of these criteria 
in subsequent correspondence also dated in March 2006.  The 
RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the issue on appeal were obtained 
in March and August 2006, with an addendum to the August 
opinion obtained in October 2006.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the March 
and August 2006 VA opinions obtained in this case were 
sufficient, as they were predicated on a full reading of the 
VA medical records in the Veteran's claims file.  They 
consider all of the pertinent evidence of record, the 
statements of the appellant, and provide explanations for the 
opinions stated.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

Analysis

The Veteran contends that his headaches are caused or 
aggravated by his service-connected tinnitus.  He contends 
that the tinnitus gets so loud that it causes him to have 
headaches.  He does not contend that his headaches are the 
result of his ACDUTRA.  

A private medical record dated in January 1984 shows that the 
Veteran had headaches and tinnitus.  The record does not 
indicate that the tinnitus was opined to cause or aggravate 
the headaches.  

The Veteran was afforded a VA examination in March 2006.  His 
claims file and medical records were reviewed.  The Veteran 
reported that his headaches began around the same time as his 
tinnitus.  His headaches had not changed significantly since 
they began.  They occurred daily, with occasional increases 
in intensity.  The headaches were not precipitated by any 
known factors, including any worsening of tinnitus at the 
time.  There was also no significant worsening of hearing 
loss at the time of the headaches.  There were no other 
aggravating factors such as exposure to light or sounds.  He 
denied any other symptoms like pain, weakness, or fatigue in 
other areas of the head, neck, or the jaw.  The Veteran 
denied any symptoms suggestive of temporomandibular joint 
(TMJ) syndrome.  There was also no history suggestive of any 
acoustic neuroma.  He did not have any significant deafness, 
facial paralysis, or imbalance problem.  

Following examination, the Veteran was diagnosed with tension 
headaches and tinnitus.  The examiner opined that based on 
review of all available medical records, the Veteran's 
history, and physical examination, the Veteran suffered from 
tension type headaches for the last several years.  The 
examiner opined that, based on review of the Veteran's 
medical records and review of medical literature, he was 
unable to make any connection between the Veteran's tinnitus 
and headaches, which appeared to be separate clinical 
entities with no connection to each other.  The examiner 
noted that the Veteran did not have any medical conditions 
diagnosed previously or found during that day's examination, 
including a TMJ syndrome or acoustic neuroma, which could 
theoretically have caused both conditions.  However, that was 
not the case.  Therefore, the opinion was that the Veteran's 
tension-type headaches were not caused or aggravated by his 
service-connected tinnitus.

The Veteran was afforded a second VA examination in August 
2006.  His claims file was reviewed.  He reported that when 
his tinnitus started getting worse, he started having his 
headaches.  The headaches were frontotemporal in location, 
and occurred daily with occasional increases in intensity 
when his tinnitus became worse.  He denied any other 
neurological problems.  Following examination, the Veteran 
was diagnosed with daily chronic headaches and tinnitus.  The 
examiner opined that after reviewing available medical 
records, the Veteran's history and physical exam, it was his 
opinion that the Veteran suffered from daily chronic 
headaches and tinnitus.  The examiner opined that the 
presence of the tinnitus in itself may not be directly 
causing his headaches, but it was possible that both the 
headaches and tinnitus might be caused by other medical 
problems that remained undiagnosed at that time.  The 
examiner recommended that the Veteran seek a neurological 
examination to rule out any other possible etiologies for his 
tinnitus and headaches.  The examiner opined that if an MRI 
of the brain revealed no abnormality, then the likelihood of 
tinnitus and the headaches to be associated became very 
small.  The examiner concluded that based on the current 
available data, the Veteran's tension-type headaches were not 
caused or aggravated by his service-connected tinnitus.  
However, if an MRI showed any abnormality, then the tension-
type headaches might be related to tinnitus.  

Pursuant to the August 2006 examiner's recommendation, a CT 
scan of the head was obtained in October 2006.  It revealed 
no acute intracranial abnormality or abnormal enhancing 
lesion.

An October 2006 addendum was added to the August 2006 VA 
examination report by a physician other than the examiner, 
which indicated that the CT scan was reviewed and the 
examiner's opinion remained unchanged.  The physician opined 
that the Veteran's tension headaches were less likely as not 
caused by nor aggravated by his tinnitus.

Also of record are VA treatment records dated from December 
2005 to June 2007.  They show that the Veteran had headaches, 
but do not indicate that they were caused by or aggravated by 
his tinnitus.  A record dated in January 2007 indicates that 
the Veteran was diagnosed with a medication 
overuse/withdrawal headache, and suggests that the Veteran's 
hypertension might be a contributing factor to his headache.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Furthermore, service 
connection may be awarded on a presumptive basis for various 
disabilities including organic diseases of the nervous system 
that are manifested to a compensable degree within one year 
following separation from active service.  See 38 C.F.R. 
§§ 3.307, 3.309(a) 

As for the Veteran's contention that the claimed disability 
is secondary to service-connected tinnitus, any disability 
that is proximately due to or the result of a service-
connected disease or injury is considered service connected, 
and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  In this regard, the Board notes that there has 
been an amendment to the provisions of 38 C.F.R. § 3.310 
during the pendency of this appeal.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the United States Court of Appeals for Veterans 
Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

Here, the evidence shows the Veteran is service-connected for 
tinnitus.  It also shows that the Veteran has been diagnosed 
with headaches.  However, the competent medical evidence of 
record does not show that the Veteran's headaches are 
secondary to his service-connected tinnitus.  In this regard, 
the Board notes that the Veteran has been afforded two VA 
examinations, in March and August 2006, and both examiners 
opined that the Veteran's headaches were not caused or 
aggravated by his tinnitus.  The examiners based their 
opinions on review of the claims file, the Veteran's history, 
and examination of the Veteran.  The Board also notes than an 
October 2006 CT scan of the head was normal, which resulted 
in an addendum to the August 2006 examination that reiterated 
that the Veteran's headaches were not caused or aggravated by 
his tinnitus.  There is no competent medical evidence that 
disputes the VA examiners' opinions.  The Board acknowledges 
the January 1984 private medical record that shows that the 
Veteran had headaches and tinnitus, but the record does not 
contain an opinion as to the etiological relationship between 
those two disabilities.  

The Board acknowledges the Veteran's contention that his 
headaches worsen when his tinnitus gets worsens.  However, 
the Veteran reported that to the August 2006 examiner, who 
still opined that his headaches were not secondary to his 
service-connected tinnitus.  Despite the Veteran's credible 
contentions, the competent medical evidence of record, 
including the VA examiners' opinions, which took into account 
his contentions, still does not show that his headaches are 
caused or aggravated by his tinnitus.  

The Board acknowledges the Veteran's contention that his 
headaches are caused by his tinnitus.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion concerning the 
etiological relationship between his service-connected and 
non-service-connected disabilities.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the Veteran's own assertions as to the 
etiological relationship between his service-connected and 
non-service-connected disabilities have no probative value.

With regard to service connection on a direct basis, the 
Veteran's service treatment records did not show any 
treatment or evaluation for a headache disorder, and the 
disability was not shown for years following service.  
Therefore, a chronic condition is not shown during service. 
38 C.F.R. § 3.303.  A lengthy period of time without the 
presence of treatment or evaluation for a headache disorder 
is evidence that there has not been a continuity of 
symptomatology and weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board further observes that the Veteran has not 
contended that his headache disorder was manifested within 
one year after service.  Furthermore, the competent medical 
evidence does not establish that such disorder was initially 
manifested within one year after service.  Likewise, no 
health care provider has opined that his headache disorder is 
etiologically related to active service.  Accordingly, 
service connection on an either a direct or presumptive basis 
is not warranted.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have a 
headache disorder that was incurred in or aggravated by 
active service or caused or aggravated by his service-
connected tinnitus.


ORDER

Entitlement to service connection for a headache disorder, to 
include as secondary to service-connected tinnitus, is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


